•            •             •  
   •         •         •




 

MEMORANDUM OPINION

No. 04-08-00842-CV

IN RE Leon JOFFE

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   December 10, 2008

PETITION FOR WRIT OF MANDAMUS DENIED
            Leon Joffe seeks a writ of mandamus directing the presiding County Court judge to issue an
order granting his Motion to Suspend Enforcement of Judgment Pending Appeal by Alternative
Security in Lieu of Supersedeas Bond.  Based on the documents attached to Joffe’s petition, the
motion was file-stamped on November 14, 2008, and appears to be set for a hearing on December
4, 2008.  Although Joffe contends that the failure to immediately rule on his motion will permit the
real party in interest to execute on a writ of possession in the underlying lawsuit, a trial court has a
reasonable time to consider and rule on a pending motion.  In re Bonds, 57 S.W.3d 456, 457
(Tex. App.—San Antonio 2001, orig. proceeding).  Accordingly, Joffe’s petition for writ of
mandamus and emergency motion are denied.
                                                                                    PER CURIAM